Case 6:19-cv-01496-PGB-GJK Document 13 Filed 10/04/19 Page 1 of 2 PageID 40




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

                                               )
   MAYRA CONCEPCION,                           )
                                               )
                 Plaintiff,                    )
   vs.                                         )   CASE NO. 6:19-cv-1496-Orl-40GJK
                                               )
   VIA AIRLINES, INC. and PAYCHEX              )
   PEO II, LLC,                                )
                                               )
                 Defendants.                   )
                                               )

                                 NOTICE OF APPEARANCE

                Amanda A. Simpson of the law firm of Jackson Lewis P.C. hereby files this,

  her Notice of Appearance as co-counsel for the Defendant, PAYCHEX PEO II, LLC, in the

  above-referenced matter and requests that all future pleadings, briefs, notices, Orders, or

  documents of whatever kind be served upon her and lead counsel at the below listed address.




                [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
Case 6:19-cv-01496-PGB-GJK Document 13 Filed 10/04/19 Page 2 of 2 PageID 41




                    DATED this 4th day of October, 2019.

                                                    Respectfully submitted,

                                                    JACKSON LEWIS P.C.
                                                    390 North Orange Avenue, Suite 1285
                                                    Orlando, Florida 32801
                                                    Telephone:     (407) 246-8440
                                                    Facsimile:     (407) 246-8441


                                                    By:     /s/ Amanda A. Simpson
                                                            Stephanie L. Adler-Paindiris
                                                            Florida Bar No. 0523283
                                                            stephanie.adler-
                                                            paindiris@jacksonlewis.com

                                                            Amanda A. Simpson
                                                            Florida Bar No. 0072817
                                                            amanda.simpson@jacksonlewis.com

                                                    Attorneys for Defendant PAYCHEX PEO II, LLC

                                  CERTIFICATE OF SERVICE

                   I HEREBY CERTIFY that on this 4th day of October, 2019, the foregoing was
  electronically filed with the Clerk of the Court by using the CM/ECF system, which will send
  a notice of electronic filing to: Brandon J. Hill, Esquire, Wenzel Fenton Cabassa, P.A., 1110
  N. Florida Avenue, Suite 300, Tampa, FL 33602.

                                                          /s/ Amanda A. Simpson
                                                             Amanda A. Simpson
  4818-0848-4265, v. 1




                                                2
